Citation Nr: 1242084	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  11-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for the claimed residuals of a cold injury to the hands.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO.

In his April 2011 Substantive Appeal, the Veteran requested a videoconference hearing with the Board; however, he withdrew this request in November 2012.

The issue of a total rating based on individual by reason of service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  



FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Veteran expressed his intent to withdraw the appeal as to the issue of service connection for the residuals of a cold injury to the hands; there is no question of fact or law remaining before the Board.



CONCLUSION OF LAW

As the criteria for withdrawal of a Substantive Appeal by the Veteran have been met, the Board no longer has jurisdiction over the matter of service connection for residuals of a cold injury to the hands.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement received in November 2012, the Veteran indicated that he wished to withdraw his appeal as to the issue of service connection for the residuals of a cold injury to the hands.

Consequently, there are no allegations of error of fact or law for appellate consideration on this claim.  The appeal is dismissed. 



ORDER

The appeal of the claim of service connection for the residuals of a cold injury to the hands is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


